Citation Nr: 1243304	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-45 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, a skin rash and skin cancer.  The Veteran submitted notices of disagreement with the denial of the aforementioned claims in May 2009 and November, respectively, and timely perfected his appeal in November 2009.

These claims came before the Board in May 2011.  At that time, they were remanded to the Appeals Management Center (AMC) for additional evidentiary development.

Subsequently, service connection was granted for a skin rash, to include tinea pedis and tinea manus, by a June 2012 rating decision.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for skin cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral hearing loss pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing bilateral hearing loss was not aggravated by active duty military service.


CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by active duty service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 


When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  

An April 2008 notice letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  The Board has also reviewed the Veteran's electronic Virtual VA file.  No additional records have been associated with this file that are not already of record.  The Veteran has also not indicated that he is in receipt of Social Security Administration disability benefits for his bilateral hearing loss.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA audiological examinations in September 2008 and June 2011, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its May 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case in June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that his pre-existing bilateral hearing loss was aggravated during his active duty service.  Specifically, the Veteran asserts that he was exposed to noise in his capacity as a heavy truck driver, which aggravated his pre-existing bilateral hearing loss.  The Board disagrees.

Governing Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  It is undisputed that the Veteran is currently diagnosed with bilateral hearing loss.  See VA Audiological Examination Report, June 16, 2011.

Presumption of Soundness - Bilateral Hearing Loss

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had bilateral hearing loss that pre-existed his military service.

Prior to his entry into active duty service in September 1969, a letter from M.L.W., M.D. was associated with the Veteran's military file.  Dr. M.L.W. noted that examination of the Veteran's ears on that date was normal, but for his hearing.  There was a sharp drop in the Veteran's hearing above the frequency of 2000 CPS, probably due to the Veteran's exposure to noise of the skill saw that he used for employment as well as exposure to gunfire for the prior several years.  The Veteran was advised to wear ear plugs around excessive noise.  See Statement of M.L.W., M.D., November 15, 1968.

Immediately prior to the Veteran's entry into active duty service, he was afforded a service entrance examination.  Critically, the Veteran's audiometric findings, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
--
50
LEFT
15
15
70
--
70

See Standard Form (SF) 88, Service Entrance Examination Report, November 19, 1968.  The Board finds that the Veteran entered service with pre-existing bilateral hearing loss.  See 38 C.F.R. § 3.385 (2012); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)

Given the notation of hearing loss at the Veteran's enlistment examination, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the Veteran's bilateral hearing loss was aggravated, rather than incurred in, active duty service.

Aggravation

With respect to the crucial question of whether the Veteran's pre-existing bilateral hearing loss was aggravated during service, review of his service treatment records indicates that the Veteran did not complain of, or receive treatment for, hearing loss during his period of military service.  The Veteran's April 1971 service separation examination report revealed the following audiometric findings:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
--
--
--
--
LEFT
30
30
30
35
30

The Veteran stated that he was in good health.  See SF 88, Service Separation Examination Report, April 20, 1971.

In support of his claim, the Veteran has submitted his own statements to support his claim of aggravation.  As a lay person, the Veteran is competent to testify to observable symptoms such as hearing loss.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, a claimant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his bilateral hearing loss was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran, are not competent to comment on such medical matters.  See 38 C.F.R. § 3.159(a) (1) (2012).  

Evidence against the Veteran's claim consists of the September 2008 and June 2011 VA audiological examination reports.  The September 2008 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
85
LEFT
20
20
60
70
85

Speech recognition ability was recorded as 96 percent in both ears.  Upon review of the claims file, the VA examiner noted that the November 1968 pre-induction audiogram indicated hearing within normal limits between 500 and 2000 Hertz with moderate hearing loss at 4000 Hertz in the right ear and severe hearing loss at 4000 Hertz in the left early.  The April 1971 separation audiogram indicated mild hearing loss between 500 and 6000 Hertz in both ears.  The VA examiner stated that this hearing was better and worse than the evaluation from November 1968 depending upon which frequency was compared.  The VA examiner concluded that it was not likely that this was a valid test, as the Veteran's hearing at 4000 Hertz pre-induction, showed moderate/severe hearing loss and his separation audiogram showed mild hearing loss at 4000 Hertz in both ears.  It was further noted that high frequency hearing loss is not caused by a transient condition and would not improve significantly over time.  See VA Audiological Examination Report, September 19, 2008.

The Veteran denied exposure to loud noise prior to service, but reported exposure to loud noise while in service from power tools without hearing protection.  The Veteran reported occupational noise exposure since service from working as a carpenter without hearing protection.  He also reported recreational exposure to loud noise since service from lawn equipment and tractors without hearing protection.  As noted above, the VA examiner found that it was unlikely that both of the audiograms observed in the claims file were correct since high frequency hearing loss is not transient and does not resolve over time.  However, if it is assumed that both audiograms were correct, the VA examiner opined that it was not possible to say if the pre-existing hearing impairment was aggravated as some of the frequencies showed significant improvement when compared to the entrance examination and some were slightly worse and others were not evaluated on the entrance examination.  As such, the VA examiner concluded that it was not possible to determine if the Veteran's hearing loss was related to his military noise exposure versus his occupational and/or recreational noise exposure.  Id.

The Veteran was afforded a second VA audiological examination in June 2011.  The audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
85
LEFT
20
20
60
70
85

Speech recognition ability was recorded as 94 percent in both ears.  The VA examiner echoed the findings previously presented in the September 2008 VA examination report, concluding that it was unlikely that both of the service audiograms observed in the claims file were correct since high frequency hearing loss is not transient and does not resolve over time.  However, if it is assumed that both audiograms were correct, it was not possible to say if the pre-existing hearing impairment was aggravated as some of the frequencies showed significant improvement when compared to the entrance examination and some were slightly worse and others were not evaluated on the entrance examination.  As such, the VA examiner concluded that it was not possible to determine if the Veteran's hearing loss was related to his military noise exposure versus his occupational and/or recreational noise exposure.  See VA Audiological Examination Report, June 16, 2011.

The Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the present case, it is clear that all procurable and assembled data was fully considered at the time of the September 2008 and June 2011 VA examinations.  The Veteran's service treatment records do not indicate that he complained of, or sought treatment for, hearing loss during service.  Rather, the April 1971 audiometric findings indicated that his hearing actually improved during service.  Further, the next available medical evidence is dated in September 2008, more than 30 years after the Veteran's discharge from military service, during which time he worked as a carpenter and was exposed to noise.  There is no additional evidence that could be associated with the Veteran's claims file that would alter the conclusion rendered by the VA examiners.  
In short, the Board finds that the competent evidence, in the form of the September 2008 and June 2011 VA audiological examinations, clearly and unmistakably demonstrates that aggravation of the Veteran's pre-existing bilateral hearing loss did not take place during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing bilateral hearing loss was not aggravated during active duty service.  As a result of this determination, the Veteran's appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2009, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim of entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

The Board remanded this claim in May 2011.  Review of that Remand reveals an error on the title page, which inadvertently duplicated the Veteran's claim of entitlement to service connection for a skin rash, rather than including his claim of entitlement to service connection for skin cancer.  Despite this error, the body of the Remand clearly stated that the Veteran had advanced claims for a skin rash and skin cancer.  It was noted that the Veteran had been diagnosed with actinic keratosis, documented in a VA treatment record of August 2008, as well as basal cell carcinoma, documented in a private medical report of January 2006.  As for the in-service incurrence of these disorders, the Veteran submitted a May 2009 statement from his mother in which she asserted personal knowledge of the fact that the Veteran returned from Vietnam with a growth on his hand and various irritations over his body.  Service treatment records revealed the Veteran's May 1970 complaints of athlete's foot, but no other skin conditions were noted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is credible evidence of record that the Veteran suffered from some skin malady during service, and the current evidence establishes that he has received treatment for skin cancer.  As such, he must be afforded a new VA skin examination to determine the likely nature and etiology of any diagnosed skin cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from October 2008 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims folder.

2.  Afford the Veteran a VA skin examination, with an appropriate specialist, to ascertain the nature and etiology of his claimed skin cancer.  Any and all indicated evaluations, studies, and tests deemed necessary by the VA examiner should be accomplished.  The VA examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed skin cancer had its onset during service or are in any other way causally related to his active service. 

The VA examiner should additionally opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's disorder continuously since service. 

The VA examiner should further opine on whether any of the Veteran's diagnosed skin cancer may be classified as chloracne or another acneform disease consistent with chloracne, or porphyria cutanea tarda. 

The VA examiner should acknowledge the Veteran's report of a continuity of symptomatology and should specifically address the Veteran's actinic keratosis and basal cell carcinoma.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case and afford the appropriate period of time within which to respond thereto.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this Remand and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


